*269OPINION
Per Curiam:
This is a tort action, to recover damages for personal injuries sustained by the appellant Mary Jaeggi, and for the wrongful death of her husband Hans Jaeggi. Mary claims that she was injured and her husband killed while walking within a marked crosswalk on U. S. Highway 91 in front of the Desert Inn Hotel, Clark County, by an automobile negligently driven by the respondent O’Krakel. A jury found for the defendant and this appeal followed.
The main claim of error is that the jury should have found that the accident happened within the marked crosswalk as alleged by the appellant and, had the jury so found, a verdict in her favor would have been returned. The record shows a direct conflict in the evidence as to the place of the accident and also as to other matters relevant to the issue of liability. The jury was free to accept the evidence favorable to the defendant. We may not, in these circumstances, overturn the verdict on appeal.
Subordinate^, the appellant contends that the district court should have given certain jury instructions offered by her. The given instructions covered every material issue in the case. None was objected to. In these circumstances it is not error to refuse additional instructions touching the same subject matter. Duran v. Mueller, 79 Nev. 453, 386 P.2d 733 (1963).
Affirmed.